In an action by a law firm to recover the amount of a counsel fee awarded to it for its representation of defendant’s wife in a matrimonial action, defendant appeals from a judgment of the Supreme Court, Suffolk County, entered October 18, 1976, which, upon the granting of plaintiff-respondent’s motion for summary judgment, (1) is in favor of plaintiff and against him in the amount of $1,000 and (2) dismissed his counterclaim. Judgment modified, on the law, by (1) deleting (a) so much of the first decretal paragraph thereof as granted plaintiff judgment in the amount of $1,000 and (b) the second decretal paragraph thereof, and (2) substituting therefor a provision dismissing the complaint. As so modified, judgment affirmed, without costs or disbursements. Since defendant’s wife has already recovered a judgment for $1,000 against defendant, which judgment was affirmed by this court (Baasch v Baasch, 52 AD2d 588), the present action is unnecessary. Plaintiff is free to proceed with any remedies available to it to enforce the said judgment. Special Term properly dismissed defendant’s counterclaims, in view of his failure to set forth evidentiary facts to support his allegations (see Shapiro v Health Ins. Plan of Greater N. Y., 7 NY2d 56). Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.